PER CURIAM: *  Eric Flores, Texas prisoner # 2051801, moves for authorization to proceed in for-ma pauperis (IFP) following the dismissal of his complaint for failure to pay a previously imposed monetary sanction. Because Flores raises only fanciful allegations and fails to dispute that he has an outstanding monetary sanction, he has failed to show that he should be allowed to proceed IFP on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). The motion for leave to proceed IFP is DENIED. The facts surrounding the IFP request are inextricably intertwined with the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997). The appeal presents no nonfrivolous issues and is DISMISSED as frivolous. See 5th Cir. R. 42.2. We have previously sanctioned Flores for failing to heed this court’s warning regarding the filing of frivolous or repetitive pleadings. See Flores v. Moore, 700 Fed.Appx. 367, 367 (5th Cir. 2017). In that case, we directed Flores to review all pending matters and move to dismiss any that are frivolous, repetitive, or otherwise abusive. See id. Because Flores ignored our warning, IT IS FURTHER ORDERED that an additional SANCTION IS IMPOSED. Flores is ORDERED to pay a monetary sanction in the amount of $200, payable to the clerk of this court. Flores is BARRED from filing in this court or in any court subject to this court’s jurisdiction any pleading until the sanction is paid in full, unless he first obtains leave of the court in which he seeks to file such pleading. Flores is further CAUTIONED that any future frivolous or repetitive filings in this court or any court subject to this court’s jurisdiction will subject him to additional sanctions. He is again DIRECTED to review all pending matters and move to dismiss any that are frivolous, repetitive, or otherwise abusive. IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION IMPOSED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.